Citation Nr: 0430776	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  03-02 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation.

2.  Entitlement to service connection for sleep apnea, 
claimed as secondary to hypertensive cardiovascular disease.

3.  Entitlement to an effective date prior to April 7, 1999, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 21 years and 
retired in December 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims and has notified him of the 
information and evidence necessary to substantiate his 
claims.

2.  The veteran's cardiovascular disease is manifested by 
subjective complaints of elevated blood pressure readings.

3.  Objective findings of the veteran's cardiovascular 
disease include a regular heart rhythm, clear lungs, and no 
edema.

4.  There is no objective clinical evidence of acute 
congestive heart failure, a workload of between 3 and 5 METs, 
or an ejection fraction of 30 to 50 percent. 

5.  The veteran's diastolic blood pressure readings have not 
been predominantly more than 120 at any time during the 
appeal period.  

6.  The weight of the medical evidence reflects that the 
veteran's currently-diagnosed sleep apnea is not the result 
of his service-connected hypertensive cardiovascular disease.

7.  The veteran filed his claim for service connection for a 
nervous condition in October 1997.  

8.  The claim for a nervous condition was denied by rating 
decision dated in November 1997 and the veteran was given 
notice of the decision.

9.  He did not appeal and that decision became final one year 
later.

10.  There is no correspondence in the claims file regarding 
a psychiatric disorder until the veteran filed a claim for 
PTSD on April 7, 1999.

11.  The RO granted service connection for PTSD by rating 
decision dated in February 2001, and an effective date of 
April 7, 1999, was assigned.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation have not been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes (DCs) 7005, 
7101 (2003).

2.  Sleep apnea is not shown to be proximately due to 
service-connected hypertensive cardiovascular disease.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.310 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995).

3.  The criteria for an effective date prior to April 7, 
1999, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 30 Percent for 
Hypertensive Cardiovascular Disease 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2003).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2003).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2003). 

The RO has rated the veteran's cardiovascular disability 
under DC 7005.  Under DC 7005, a 30 percent evaluation may be 
assigned when a workload of greater than 5 METs (metabolic 
equivalent units) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  The cardiovascular disability will 
be rated 60 percent when there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted with chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 

In this case, the Board finds that the evidence supports no 
more than the currently-assigned 30 percent evaluation.  
Specifically, the evidence reveals that the veteran was 
hospitalized in April 2000 for unstable angina and 
hypertension.  He was discharged two days later to resume his 
regular activities.  There was no indication of congestive 
heart failure or any diagnostic testing performed.  

Outpatient treatment records fail to show any episodes of 
congestive heart failure.  As an example, an October 2002 
assessment indicates that the veteran's lungs were clear, and 
there was no evidence of chest pain, orthopnea, paroxysmal 
nocturnal dyspnea, dyspnea on exertion, claudication, or 
edema.  Further, the heart rate was regular, and there were 
no murmurs.  Similarly, a January 2003 note indicates that 
the lungs were clear bilaterally (suggesting to the Board the 
absence of congestive heart failure), and there was no 
clubbing, cyanosis, or edema of the extremities, and the 
heart rate was regular.  Importantly, a February 2003 stress 
myocardial perfusion study, the only cardiovascular 
diagnostic testing associated with the claims file, was 
"normal" with no evidence of reversible perfusion changes 
to suggest the presence of myocardial ischemia.  This 
indicates to the Board that diagnostic testing supports a 
rating no higher than the current 30 percent evaluation.

In addition, the Board has considered DC 7101 (hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension)), which provides a 10 percent rating with 
diastolic pressure predominantly 100 or more or systolic 
pressure predominantly 160 or more, or a history of diastolic 
pressure predominantly 100 or more on continuous medication.  
A 20 percent disability rating may be warranted with 
diastolic pressure readings predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  With diastolic 
pressure predominantly 120 or more, a 40 percent evaluation 
would be in order.  With diastolic pressure readings 
predominantly 130 or more, a 60 percent evaluation may be 
warranted.  Note 1 indicated that hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Hypertension is defined to mean that 
the diastolic blood pressure is predominantly 90 or greater.  
38 C.F.R. § 4.104, DC 7101 (2003).  

In this case, the evidence does not support the criteria for 
a rating in excess of the current 30 percent based on 
hypertension.  While the veteran has had two episodes of 
hypertensive crisis, one in August 1993 and the other in 
April 2000, his baseline blood pressure readings have 
consistently been in the 130-140/80-90 range.  A sampling of 
blood pressure readings are as follows:  130/88 in October 
2002, 143/87 in January 2003, 130/75 in April 2003, and 
145/91 in September 2003.  The Board notes a single blood 
pressure reading of 160/105 in November 2001 and a blood 
pressure reading of 142/110 in the December 2003 VA 
examination; however, there are no diastolic blood pressure 
readings "predominantly 120 or more" as required by the 
regulations.  Therefore, the Board finds no basis for a 
higher disability rating at this time.

II.  Entitlement to Service Connection for Sleep Apnea, 
Claimed as Secondary to Hypertension

The veteran maintains that his currently-diagnosed sleep 
apnea is related to his service-connected hypertensive 
cardiovascular disease.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  The veteran contends, in 
essence, that his service-connected cardiovascular disease is 
the cause of his sleep apnea disorder.  

In an undated General History report, a private physician 
noted that the veteran had a history of, among other things, 
high blood pressure, cardiomyopathy, obesity, memory 
problems, and sleep apnea.  He noted the veteran snored 
loudly, gasped for air, and was tired.  After a physical 
examination, he concluded that the veteran's sleep apnea was 
causing an increase in appetite, episodes of high blood 
pressure, and cardiomyopathy.  

While establishing a relationship between sleep apnea and the 
veteran's service-connected cardiovascular disease, the 
private physician indicated that the causal relationship 
flowed from sleep apnea rather than from cardiovascular 
disease.  In other words, it was sleep apnea that caused 
cardiovascular disease, not the other way around.  Similarly, 
in a February 2002 statement, another private physician noted 
that "sleep apnea is a condition which induced 
[hypertension] and pulmonary [hypertension]."  In order to 
support a claim for secondary service-connection, the 
disorder claimed, in this case sleep apnea, must be the 
result of the service-connected condition.  This evidence 
does not support that relationship.

Further, in the most recent VA examination report dated in 
December 2003, undertaken specifically to address this issue, 
the examiner reviewed the claims file, including the medical 
literature submitted by the veteran, obtained a medical 
history from the veteran, and conducted a physical 
examination.  After a review of all the evidence, the 
examiner diagnosed "sleep apnea, not secondary or related to 
service-connected hypertensive cardiovascular disease."  He 
further opined that:

Upon reviewing the medical literature, 
including the articles submitted by the 
veteran, it is found that sleep apnea is 
considered an independent risk factor for 
hypertension, therefore sleep apnea IS 
NOT secondary to service connected 
hypertensive cardiovascular disease 
(emphasis in original).  The medical 
literature sustains exactly the opposite, 
that is, that sleep apnea is a risk 
factor for cardiac problems, including 
hypertension.  In this veteran's case 
diagnosis of hypertension clearly 
antecedes that of sleep apnea, 
eliminating any etiological relationship 
between the two conditions.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
reviewed the medical literature the veteran submitted in 
support of his claim, obtained a reported history from the 
veteran, and conducted a complete examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of great probative value.

Next, while the veteran has stated that he believes his sleep 
apnea caused his cardiovascular disease, there is nothing in 
the medical evidence supporting that position.  The mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would establish that 
sleep apnea caused cardiovascular disease cannot support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

III.  Entitlement to an Effective Date Prior to April 7, 
1999, for the Grant of Service Connection for PTSD

The effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after a final disallowance, or a 
claim for increase will be the day of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2003) (emphasis added).  The effective date of an 
award based on an original claim for compensation (service 
connection) will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date will be the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (2003) (emphasis added).  

The veteran contends, in essence, that he is entitled to an 
effective date earlier than April 7, 1999, for the grant of 
entitlement to service connection for PTSD.  He maintains 
that he should be awarded benefits effective to February 
1993, when he sought private treatment or, in the 
alternative, from the day following his military discharge in 
December 1992.

The Board notes that the veteran filed a claim for a nervous 
condition in October 1997.  That claim was denied by rating 
decision dated in November 1997 and he was notified of the 
decision later that month.  He did not appeal and the 
decision became final one year later.  There is absolutely no 
correspondence or medical evidence associated with the claims 
file from the time of the November 1997 decision until he 
filed a claim for PTSD in April 1999.  The RO considered it a 
new claim (rather than a claim for new and material evidence) 
and granted entitlement to service connection for PTSD 
effective April 7, 1999, the date the veteran filed his 
claim.  

In this case, the Board must deny the veteran's request for 
an earlier effective date as there is no legal exception or 
authority that applies to this claim.  While later-added 
medical evidence submitted reflects psychiatric treatment 
within weeks of service separation, there is no indication 
that he filed a claim for PTSD.  As noted above, the 
effective date of an award based on an original claim for 
compensation will be either the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service.  
Otherwise, the effective date will be the date of receipt of 
claim, or the date entitlement arose, whichever was later.  

Review of the claims folder reveals no correspondence from 
the veteran indicating an intent to file a claim for PTSD 
until he filed this claim on April 7, 1999.  While he filed a 
claim for a nervous disorder in 1997, he did not appeal that 
decision and it became final.  Accordingly, the Board finds 
that the current effective date for the award of service 
connection for PTSD is correct and there is no legal basis 
for an effective date prior to April 7, 1999, and the claim 
for an earlier effective date must be denied.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in February 2002, August 2002, and 
December 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran regarding the claims for an 
earlier effective date was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statement of 
the case regarding the claim for sleep apnea was provided to 
the veteran in March 2004.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  In addition, 38 C.F.R. § 3.159(b)(1) was cited in 
the September 2003 statement of the case and the June 2003 
and March 2004 supplemental statements of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the notice letters was non-prejudicial 
error.  Therefore, no further action is necessary under the 
mandate of the VCAA.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service VA and private 
medical records relevant to the issues on appeal have been 
requested or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinion pertinent to the issue 
of sleep apnea was obtained in December 2003.  Sufficient 
medical evidence in the form of outpatient treatment records 
and private medical evidence is contained in the claims file 
to review the claim for cardiovascular disease.  Finally, the 
issue of an earlier effective date is decided as a matter of 
law based on the medical evidence and correspondence in the 
record at the time and no medical examination is required for 
adjudication.  Thus, the available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

The claim for entitlement to a rating in excess of 30 percent 
for hypertensive cardiovascular disease with left ventricular 
hypertrophy and mitral regurgitation is denied.

The claim for entitlement to service connection for sleep 
apnea, claimed as secondary to hypertension, is denied.

The claim for entitlement to an effective date prior to April 
7, 1999, for the grant of service connection for PTSD is 
denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



